 

 

Exhibit 10.1



INDEMNIFICATION AGREEMENT

 

 

THIS INDEMNIFICATION AGREEMENT ("Agreement") is made as of this ___ day of
________, _____, by and between BJ's Restaurants, Inc., a California corporation
(the "Company"), and ________________ ("Indemnitee").

 

WHEREAS, the Company and Indemnitee recognize the increasing difficulty in
obtaining directors' and officers' liability insurance, the significant
increases in the cost of such insurance and the general reduction in the scope
of coverage of such insurance;

 

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting such officers and directors to
expensive litigation risks at the same time as the availability and coverage of
liability insurance has been severely limited;

 

WHEREAS, Indemnitee does not regard the current protection available to the
Company through either the California General Corporation Law (the "Law"), the
Company's Bylaws or such insurance as adequate under the present circumstances,
and Indemnitee and other officers and directors of the Company may not be
willing to continue to serve as officers and directors without additional
protection; and

 

WHEREAS, the Company, in order to induce Indemnitee to serve, or to continue to
serve, the Company, has agreed to provide Indemnitee with the benefits
contemplated by this Agreement, which benefits are intended to provide
Indemnitee with the maximum protection permitted by law.

 

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

 

1.Indemnification.

 

(a)Third Party Proceedings.  The Company shall severally indemnify Indemnitee if
Indemnitee is or was a party or is threatened to be made a party to any
threatened, pending or completed action or proceeding, whether civil, criminal,
administrative or investigative (other than an action by or in the right of the
Company) by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Company or any subsidiary of the Company, by reason of
any action, alleged action, inaction or alleged inaction on the part of
Indemnitee while an officer or director, by reason or arising out of the fact
that Indemnitee, at the request of the Company, enters into or has entered into
a written agreement which relates to the sale and issuance of securities of the
Company by the Company and not by the Indemnitee among the Company, the
Indemnitee, and purchasers of securities of the Company under which the
Indemnitee makes representations and warranties regarding the Company and/or
such sale and issuance of securities to such purchasers and/or the Indemnitee
agrees to indemnify and hold harmless such purchasers against losses arising out
of the purchase or sale of such securities, or by reason or arising out of the
fact that Indemnitee is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint

908202v1 1

--------------------------------------------------------------------------------



 

 

Exhibit 10.1



venture, trust or other enterprise, against expenses (including reasonable
attorneys' fees), judgments, liabilities, amounts paid in settlement (if such
settlement is approved in advance by the Company, which approval shall not be
unreasonably withheld), amounts paid in respect of any deductible under any
policy of directors' and officers' liability insurance, and fines and penalties
(other than fines and penalties for which indemnification is not permitted by
applicable law) actually and reasonably incurred by Indemnitee in connection
with such action or proceeding if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the best interests of the Company, and,
with respect to any criminal action or proceeding, had no reasonable cause to
believe Indemnitee's conduct was unlawful.  The termination of any action or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
(i) Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in the best interests of the Company, or (ii) with
respect to any criminal action or proceeding, Indemnitee had reasonable cause to
believe that Indemnitee's conduct was unlawful.

 

(b)Proceedings by or in the Right of the Company.  The Company shall severally
indemnify Indemnitee if Indemnitee was or is a party or is threatened to be made
a party to any threatened, pending or completed action or proceeding by or in
the right of the Company or any subsidiary of the Company to procure a judgment
in its favor by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Company, or any subsidiary of the Company, by
reason of any action or inaction on the part of Indemnitee while an officer or
director or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, against
expenses (including reasonable attorneys' fees) and, to the fullest extent
permitted by law, amounts paid in settlement, in each case to the extent
actually and reasonably incurred by Indemnitee in connection with the defense or
settlement of such action or proceeding if Indemnitee acted in good faith and in
a manner Indemnitee reasonably believed to be in the best interests of the
Company and its shareholders, except that no indemnification shall be made in
respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Company in the performance of Indemnitee's duties
to the Company and its shareholders unless and only to the extent that the court
in which such action or proceeding is or was pending shall determine that, in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for expenses and then only to the extent that the court
shall determine.

 

(c)Existing Actions.  The Company severally agrees to indemnify Indemnitee
against all expenses (including reasonable attorneys' fees), judgments,
liabilities, amounts paid in settlement (if such settlement is approved in
advance by the Company, which approval shall not be unreasonably withheld),
amounts paid in respect of any deductible under any policy of directors' and
officers' insurance, and fines and penalties (other than fines and penalties for
which indemnification is not permitted by applicable law) actually and
reasonably incurred by Indemnitee in connection with any action or proceeding,
whether civil, criminal, administrative or investigative, pending or threatened
on the date hereof.

908202v1 2

--------------------------------------------------------------------------------



 

 

Exhibit 10.1



 

2.Expenses; Indemnification Procedure.

 

(a)Advance of Expenses.  The Company shall advance all reasonable expenses
incurred by Indemnitee in connection with the investigation, defense, settlement
or appeal of any civil or criminal action or proceeding referenced in Section
1(a), (b) or (c) hereof (but not amounts actually paid in settlement of any such
action or proceeding), including but not limited to attorneys' fees, costs of
bonds and other costs of proceedings or appeals.  Indemnitee hereby undertakes
to promptly repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined by a court of competent jurisdiction without
further appeal right that Indemnitee is not entitled to be indemnified by the
Company as authorized hereby.  The advances to be made hereunder shall be paid
by the Company to Indemnitee within fifteen (15) days following delivery of a
written request therefor, accompanied by statements and invoices evidencing the
amounts of such advances, by Indemnitee to the Company.

 

(b)Notice/Cooperation by Indemnitee.  Indemnitee shall, as a condition precedent
to Indemnitee's right to be indemnified under this Agreement, give the Company
notice in writing as soon as practicable of any claim made or threatened to be
made against Indemnitee for which indemnification will or could be sought under
this Agreement.  Notice to the Company shall be directed to the President of the
Company at the address set forth in Section 13 of this Agreement (or such other
address as the Company shall designate in writing to Indemnitee).  Any omission
to notify or delay in notifying the Company will not relieve it from any
liability which it may have to Indemnitee, except to the extent that Company is
actually prejudiced by any such omission or delay.  In addition, Indemnitee
shall give the Company such information and cooperation as it may reasonably
require and as shall be within Indemnitee's power.

 

(c)Procedure.  Any indemnification provided for in Section 1(a), (b) or (c)
hereof shall be made, pursuant to the terms hereof, no later than forty-five
(45) days after receipt of the written request of Indemnitee.  If a claim under
this Agreement, under any statute, or under any provision of the Company's
Articles of Incorporation or Bylaws providing for indemnification, is not paid
in full by the Company within forty-five (45) days after a written request for
payment thereof has first been received by the Company, Indemnitee may, but need
not, at any time thereafter bring an action against the Company to recover the
unpaid amount of the claim and Indemnitee shall also be entitled to be paid for
the expenses (including reasonable attorneys' fees) of bringing such action.  It
shall be a defense to any such action (other than an action brought to enforce a
claim for expenses incurred in connection with any action or proceeding in
advance of its final disposition) that Indemnitee has not met the standards of
conduct which make it permissible under applicable law for the Company to
indemnify Indemnitee for the amount claimed, but the burden of proving such
defense shall be on the Company, and Indemnitee shall be entitled to receive
interim payments of expenses pursuant to Subsection 2(a) unless and until such
defense may be finally adjudicated by court order or judgment from which no
further right of appeal exists.  It is the parties' intention that if the
Company contests Indemnitee's right to indemnification, the question of
Indemnitee's right to indemnification shall be for the court to decide, and
neither the failure of the Company (including its Board of Directors, any
committee or subgroup of the Board of Directors,

908202v1 3

--------------------------------------------------------------------------------



 

 

Exhibit 10.1



independent legal counsel, or its shareholders) to have made a determination
that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct required by applicable
law, nor an actual determination by the Company (including its Board of
Directors, any committee or subgroup of the Board of Directors, independent
legal counsel, or its shareholders) that Indemnitee has not met such applicable
standard of conduct, shall create a presumption that Indemnitee has or has not
met the applicable standard of conduct.

 

(d)Notice of Insurers.  If, at the time of the receipt of a notice of a claim
pursuant to Section 2(b) hereof, the Company has directors' and officers'
liability insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurer in accordance with the procedures
set forth in the policy.  The Company shall thereafter take all necessary or
desirable action to cause such insurer to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policy.

 

(e)Selection of Counsel.  In the event the Company shall be obligated under
Section 2(a) hereof to pay the expenses of any proceeding against Indemnitee,
the Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld, upon the delivery to Indemnitee of written notice of its
election so to do.  After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company shall
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same proceeding,
provided that (i) Indemnitee shall have the right to employ its counsel in any
such proceeding at Indemnitee's expense; and (ii) if (A) the employment of
counsel by Indemnitee has been previously authorized by the Company,
(B) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between Company and Indemnitee in the conduct of any such defense, or
(C) the Company shall not, in fact, have employed counsel to assume the defense
of such proceeding, then the fees and expenses of Indemnitee's counsel shall be
at the expense of the Company.

 

(f)Settlement.  The Company shall not settle any suit, action or proceeding
without the prior written consent of Indemnitee, which consent will not be
unreasonably withheld.

 

3.Additional Indemnification Rights; Nonexclusivity.

 

(a)Scope.  Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify the Indemnitee to the fullest extent permitted by
law, notwithstanding that such indemnification is not specifically authorized by
the other provisions of this Agreement or the Company's Articles of
Incorporation or Bylaws.  In the event of any change, after the date of this
Agreement, in any applicable law, statute or rule which expands the right of a
California corporation to indemnify a member of its Board of Directors or an
officer, such changes shall be ipso facto, within the purview of Indemnitee's
rights and the Company's obligations under this Agreement.  In the event of any
change in any applicable law, statute or rule which narrows the right of a
California corporation to indemnify a member of its Board of Directors or an
officer, such changes, to the extent not otherwise required by such law, statute
or rule, shall have no effect on this Agreement or the parties' rights and
obligations hereunder.

908202v1 4

--------------------------------------------------------------------------------



 

 

Exhibit 10.1



 

(b)Nonexclusivity.  The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company's Articles of Incorporation, Bylaws, any agreement, any vote of
shareholders or disinterested directors, the Law, or otherwise, both as to
action in Indemnitee's official capacity and as to action in another capacity
while holding such office.  The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity even though such Indemnitee may have ceased to serve
in such capacity at the time of any action or other covered proceeding.

 

4.Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines or penalties actually or reasonably incurred by such
Indemnitee in the investigation, defense, appeal or settlement of any civil or
criminal action or proceeding, but not, however, for the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion of such
expenses, judgments, fines or penalties to which Indemnitee is entitled.

 

5.Mutual Acknowledgment.  Both the Company and Indemnitee acknowledge that in
certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying their respective directors and officers under this
Agreement or otherwise.  Indemnitee understands and acknowledges that the
Company has undertaken or may be required in the future to undertake with
Securities and Exchange Commission to submit the question of indemnification to
a court in certain circumstances for a determination of the Company's right
under public policy to indemnify Indemnitee.

 

6.Severability.  Nothing in this Agreement is intended  to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law.  The Company's inability, pursuant to court order, to perform
its obligations under this Agreement shall not constitute a breach of this
Agreement.  The provisions of this Agreement shall be severable as provided in
this Section 6.  If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless severally indemnify Indemnitee to the full extent permitted by any
applicable portion of this Agreement that shall not have been invalidated, and
the balance of this Agreement not so invalidated shall be enforceable in
accordance with its terms.

 

7.Exceptions.  Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

(a)Excluded Acts.  To indemnify Indemnitee for any acts or omissions or
transactions from which a director or officer may not be relieved of liability
under the Law or pursuant to Section 5 hereof; or

 

(b)Claims Initiated by Indemnitee.  To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as

908202v1 5

--------------------------------------------------------------------------------



 

 

Exhibit 10.1



required under the Law, but such indemnification or advancement of expenses may
be provided by the Company in specific cases if the Board of Directors of the
Company has approved the initiation or bringing of such suit; or

 

(c)Lack of Good Faith.  To indemnify Indemnitee for any expenses incurred by the
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee in such proceeding was
not made in good faith or was frivolous; or

 

(d)Insured Claims.  To indemnify Indemnitee for expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines and amounts
paid in settlement) which have been paid directly to Indemnitee by an insurance
carrier under a policy of directors' and officers' liability insurance
maintained by the Company.

 

8.Effectiveness of Agreement.  To the extent that the indemnification permitted
under the terms of certain provisions of this Agreement exceeds the scope of the
indemnification provided for in the Company's Articles of Incorporation and
Bylaws, such provisions shall not be effective unless and until the Company's
Articles or Certificate of Incorporation and Bylaws authorize such rights of
indemnification.   The Company hereby represents and warrants that it has
executed and filed all documents, obtained all required consents and taken all
other actions necessary to authorize the rights provided by this Agreement.  In
all other respects, the balance of this Agreement shall be effective as of the
date set forth on the first page and may apply to acts or omissions of
Indemnitee which occurred prior to such date if Indemnitee was an officer,
director, employee or other agent of the Company, or was serving at the request
of the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, at the time such act or
omission occurred.

 

9.Construction of Certain Phrases.

 

(a)For purposes of this Agreement, references to a "Company" shall include, in
addition to BJ's Restaurants, Inc., any constituent corporation (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees or agents, so that if Indemnitee is
or was a director, officer, employee or agent of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, Indemnitee shall stand in the same position
under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

(b)For purposes of this Agreement, references to "other enterprises" shall
include employee benefit plans; references to "fines" shall include any excise
taxes or penalties assessed on Indemnitee with respect to an employee benefit
plan; and references to "serving at the request of the Company" shall include
any service as a director, officer, employee or agent of

908202v1 6

--------------------------------------------------------------------------------



 

 

Exhibit 10.1



the Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants, or beneficiaries.

 

10.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

 

11.Successors and Assigns.  This Agreement shall be binding upon the Company and
its respective successors and assigns, and shall inure to the benefit of
Indemnitee and Indemnitee's estate, heirs, legal representatives and assigns.

 

12.Attorneys' Fees.  In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all court costs and expenses, including reasonable
attorneys' fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the court of competent jurisdiction determines that each
of  the material assertions made by Indemnitee as a basis for such action were
not made in good faith or were frivolous.  In the event of an action instituted
by or in the name of the Company under this Agreement or to enforce or interpret
any of the terms of this Agreement, Indemnitee shall be entitled to be paid all
court costs and expenses, including attorneys' fees, incurred by Indemnitee in
defense of such action (including such costs and expenses with respect to
Indemnitee's counterclaims and cross-claims made in such action), unless as a
part of such action the court determines that each of Indemnitee's material
defenses to such action were made in bad faith or were frivolous.

 

13.Notices.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the receiving party, on the date of such receipt, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked.  Addresses for notices to
either party are as follows, or as subsequently modified by written notice:

 

To the Company:

 

BJ's Restaurants, Inc.

7755 Center Avenue, Ste. 300

Huntington Beach, California 92647

 

To Indemnitee:

 

_____________________________

_____________________________

_____________________________

 

14.Enforceability; Consent to Jurisdiction.  Indemnitee's rights under this
Agreement shall be enforceable by Indemnitee only in the state courts of the
State of California.  The Company and Indemnitee each hereby irrevocably consent
to the jurisdiction of the courts of the State of California for all purposes in
connection with any action or proceedings which rises out

908202v1 7

--------------------------------------------------------------------------------



 

 

Exhibit 10.1



of or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of California.

 

15.Choice of Law.  This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of California as applied to
contracts between California residents entered into and to be performed entirely
within California.

 

16.Amendment.  No amendment, modification, termination or cancellation of this
Agreement shall be effective unless made in a writing signed by each of the
parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

BJ'S RESTAURANTS, INC.

 

 

 

By:_________________________________

 

 

By:_________________________________

 

 

 

 

 

INDEMNITEE

 

 

 

______________________________

 

 

908202v1 8